Citation Nr: 0215025	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective June 14, 1999, was proper.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that initially placed the veteran in 
"interrupted status" and then placed him in "discontinued" 
status under the provisions of Chapter 31.

The Board notes that, in a lengthy April 2000 written 
statement that accompanied his substantive appeal, the 
veteran "requested that the issue of 0% disabling rating for 
Bronchitis to be reevaluated as this condition has worsened 
over the years."  The Board construes the veteran's 
statement as a claim for an increased disability rating and, 
thus, the matter of an increased evaluation for bronchitis is 
referred to the RO for appropriate development and 
adjudication. 

Finally, a note in the file indicates that, in November 1999, 
the Disabled American Veterans (DAV) revoked the veteran's 
power of attorney (POA).  In a February 2000 letter, the DAV 
executive director advised the veteran that VA mandates that 
a veteran have a single representative with respect to a 
given claim at any one time.  As it appeared that the 
veteran's wife and her law school colleagues had submitted 
filings in the veteran's case without DAV's knowledge, the 
veteran was advised that such concurrent representation was 
not allowed.  The veteran did not execute a new VA Form 21-
22, nor did he appoint another service organization or 
individual as his representative.  As a result, the Board 
believes that all due process requirements have been met 
regarding the appointment of a representative on the 
veteran's behalf.  Of course, the veteran is free to 
designate a representative, according to governing 
regulations, at any time.


REMAND

In conjunction with his current claim on appeal, in his 
substantive appeal received at the RO in April 2000, the 
veteran requested a hearing before a Member of the Board.  In 
a letter dated in February 2001, the RO confirmed receipt of 
the veteran's hearing request, asked what type of hearing he 
wished to have, and advised him of his right to have a 
videoconference hearing.  The veteran was asked to complete 
an enclosed form to confirm that he wanted a hearing and to 
clarify the type he would prefer.  The RO told the veteran 
that if he did not respond he would be scheduled for the next 
regular Travel Board hearing.  An undated note in the file 
indicates that the veteran did not respond to the offer for a 
videoconference hearing.  

Thereafter, in a letter dated April 2, 2002, the RO advised 
the veteran that he was scheduled for a hearing before a 
Member of the Board in Oakland, California, on May 10, 2002.  
However, in a letter received at the RO on April 24, 2002, 
the veteran requested that the hearing be rescheduled, as he 
was unable to travel to the hearing, and he requested more 
than thirty days notice for the new hearing date.  He also 
said he currently had three pending appeals and wanted to 
know which claim on appeal was to be heard.  In a letter 
dated August 2, 2002, the RO advised the veteran that he was 
scheduled for a hearing before a Member of the Board on 
September 9, 2002.  But, in a letter to the RO dated August 
30, 2002, the veteran said he had just received notice of the 
new hearing date.  He indicated that he was not in 
California, had not been there for weeks, would not return to 
California for another 60 days, and would be unable to attend 
the scheduled hearing.  The veteran provided a new mailing 
address in California, and stated that by the time notice of 
the new hearing date had been forwarded "to me in NC" he 
had not had enough time to schedule his return.  The veteran 
said that "[a]gain, there is no indication as to which claim 
is be heard by the appeals board".  He noted that he had 
three claims on appeal and the issues that were to be heard 
were not stated, as "is important to know for preparation of 
the issues to be heard."

In view of the foregoing, it would appear that the veteran 
still wishes to testify at a Travel Board hearing regarding 
the claim on appeal or, in the alternative, may wish to be 
scheduled for a videoconference hearing at the RO before a 
Board Member sitting in Washington, DC.  See 38 C.F.R. 
§ 20.700(e) (2002).  Also, the record is not entirely clear 
as to whether the veteran has yet even returned to California 
from "NC", although he did provide the RO with a new 
mailing address in California.

To ensure that VA has properly afforded the veteran due 
process, the case is REMANDED to the RO for the following 
development:

1. The veteran should be scheduled for a 
Travel Board hearing, or for a Board 
hearing via videoconference.  The RO 
should schedule him, in accordance 
with the procedures set forth at 38 
C.F.R. § 20.704(a), (e) (2002), for a 
hearing before a Member of the Board, 
assuming he has not otherwise 
withdrawn his request or requested a 
hearing with RO personnel instead 
(although he may have both if he 
desires).  The RO should notify the 
veteran and his representative, if 
any, of the date of such hearing by 
sending a letter of notification to 
the veteran at his address of record, 
with a copy to his representative.

2. Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.

3. Thereafter, the RO should readjudicate 
the claim of whether the 
discontinuance of vocational 
rehabilitation benefits under the 
provisions of Chapter 31, title 38, 
United States Codes, effective June 
14, 1999, was proper, in light of all 
current applicable criteria.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of 
the case (SSOC) regarding all issues 
for which a substantive appeal has 
been timely received.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).


